                                           Case 3:18-cv-07460-JD Document 127 Filed 09/09/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NIKOLA CORPORATION,                                Case No. 3:18-cv-07460-JD
                                   8                    Plaintiff,
                                                                                            ORDER RE MOTION TO DISMISS
                                   9             v.
                                                                                            Re: Dkt. No. 109
                                  10     TESLA, INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          In a third amended complaint (TAC), plaintiff Nikola Corporation has sued defendant
                                  14   Tesla, Inc., for infringement of design and utility patents, and trade dress infringement under the
                                  15   Lanham Act, 18 U.S.C. § 1125. Dkt. No. 57. The claims relate to the “Nikola One,” an
                                  16   alternative fuel heavy-duty or “semi” truck that is Nikola’s flagship product. Dkt. No. 57 ¶¶ 1-2.
                                  17   The case was transferred from the District of Arizona to this Court. Dkt. No. 70. Tesla filed a
                                  18   motion to dismiss the design patent claims. Dkt. No. 109. This motion is denied.
                                  19                                          BACKGROUND
                                  20          As alleged in the complaint, Nikola publicly debuted the Nikola One in 2016 as a heavy-
                                  21   duty, long-haul truck powered by a hydrogen fuel cell. Dkt. No. 57 ¶¶ 47-49, 128. The Nikola
                                  22   One was the product of “several million dollars” of investment in design and development. Id. ¶
                                  23   46. Nikola booked over $2 billion in pre-orders for the Nikola One, and projected at the time of
                                  24   the TAC that the truck will enter into production in 2020. Id. ¶¶ 50, 57.
                                  25          In the course of developing the Nikola One, Nikola applied for several design and utility
                                  26   patents, and obtained the four patents-in-suit in the TAC. Id. ¶¶ 75-76. The design patents at
                                  27   issue here are: (1) U.S. Patent No. D811,944 (the D944 patent), which claims the ornamental
                                  28   design of a semi-truck fuselage; (2) U.S. Patent No. D811,968 (the D968 patent), which claims the
                                           Case 3:18-cv-07460-JD Document 127 Filed 09/09/20 Page 2 of 4




                                   1   ornamental design of for a wrap windshield; and (3) U.S. Patent No. D816,004 S (the D004

                                   2   patent), which claims the ornamental design of a side door on a semi-truck. The utility patent in

                                   3   issue is U.S. Patent No. 10,077,084 (the ’084 patent), which recites a device and method for an

                                   4   automobile door or window. Id. ¶¶ 77-80.

                                   5           The TAC alleges that Tesla, a leading competitor of Nikola, unveiled in 2017 a proposed

                                   6   design of its own heavy-duty semi truck that was substantially similar to Nikola’s patented

                                   7   designs. Id. ¶¶ 16-19. The TAC provides a detailed comparison of Tesla’s wrap windshield,

                                   8   fuselage, and mid-entry door designs to Nikola’s patents, and features a number of side-by-side

                                   9   illustrations to support the claims of similarity. See, e.g., id. ¶¶ 84-115. The TAC also provides

                                  10   specific facts about Tesla’s alleged infringement of the ’084 patent, id. ¶¶ 116-124, and trade dress

                                  11   infringement, id. ¶¶ 125-139. The design patents, and a pre-filing notice of potential infringement

                                  12   sent by Nikola’s counsel to Tesla, are attached to the TAC. Id., Exhs. 1-4.
Northern District of California
 United States District Court




                                  13           On the basis of these allegations, Nikola contends that an ordinary observer would find

                                  14   Tesla’s windshield, fuselage, and door designs to be substantially similar to Nikola’s patented

                                  15   designs. Nikola claims this also constitutes trade dress infringement under 18 U.S.C. § 1125. For

                                  16   the utility patent, Nikola alleges that the door on the Tesla truck infringes claim 1 of the ’084

                                  17   patent literally or under the doctrine of equivalents.

                                  18           Tesla asks to dismiss only the design patent claims under Federal Rules of Civil Procedure

                                  19   Rule 8 and Rule 12(b)(6). Dkt. No. 109. It says that an ordinary observer could not confuse the

                                  20   Nikola and Tesla designs. See id. at 3. Tesla does not challenge the trade dress claim, or the claim

                                  21   for infringement of the ’084 patent.

                                  22                                              DISCUSSION
                                  23           The standards governing Tesla’s motion are straightforward. Rule 8 requires a complaint

                                  24   to provide “a short and plain statement of the claim showing that the pleader is entitled to relief.”

                                  25   Fed. R. Civ. P. 8(a)(2). To meet that rule and survive a Rule 12(b)(6) motion to dismiss, a

                                  26   plaintiff must allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.

                                  27   Corp. v. Twombly, 550 U.S. 544 (2007). “A claim has facial plausibility when the plaintiff pleads

                                  28   factual content that allows the court to draw the reasonable inference that the defendant is liable
                                                                                           2
                                           Case 3:18-cv-07460-JD Document 127 Filed 09/09/20 Page 3 of 4




                                   1   for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550

                                   2   U.S. at 556). The plausibility analysis is “context-specific” and not only invites, but “requires the

                                   3   reviewing court to draw on its judicial experience and common sense.” Id. at 679.

                                   4          The detailed allegations in the TAC, particularly the side-by-side visual comparisons of the

                                   5   challenged features, leave no doubt that Nikola has plausibly alleged claims for design patent

                                   6   infringement. A design patent is infringed when “in the eye of an ordinary observer, giving such

                                   7   attention as a purchaser usually gives, two designs are substantially the same, if the resemblance is

                                   8   such as to deceive such an observer, inducing him to purchase one supposing it to be the other.”

                                   9   Egyptian Goddess, Inc., v. Swisa, Inc., 543 F.3d 665, 670 (Fed. Cir. 2008) (quoting Gorham Co. v.

                                  10   White, 81 U.S. (14 Wall.) 511, 528 (1871)). Put more plainly, “[i]nfringement is determined by

                                  11   visual comparison of the pictured design and the accused article.” Hall v. Bed Bath & Beyond,

                                  12   Inc., 705 F.3d 1357, 1363 (Fed. Cir. 2013) (citing Gorham, 81 U.S. at 528). The “‘ordinary
Northern District of California
 United States District Court




                                  13   observer test similarly applies in cases where the patented design incorporates numerous

                                  14   functional elements.’” Id. at 1364 (quoting Richardson v. Stanley Works, Inc., 597 F.3d 1288,

                                  15   1295 (Fed. Cir. 2010)). For design infringement purposes, “the ordinary observer is not an expert

                                  16   in the claimed designs, but one of ‘ordinary acuteness’ who is a ‘principal purchaser[]’ of the

                                  17   underlying articles with the claimed designs.” Ethicon Endo-Surgery, Inc., v. Covidien, Inc., 796

                                  18   F.3d 1312, 1337 (Fed. Cir. 2015) (quoting Gorham, 81 U.S. at 528).

                                  19          Nikola has amply satisfied these standards to make out plausible claims of design

                                  20   infringement. The TAC invoked the correct test of substantial similarity to an ordinary observer,

                                  21   see, e.g., Dkt. No. 57 ¶¶ 85, 98, 106, and 114, and pleaded specific facts in support of the claims.

                                  22   The TAC also expressly alleged that a former trucking company CEO contacted Nikola to say that

                                  23   “the Tesla semi looked like the Nikola design.” Id. ¶ 17. Overall, the TAC identified the proper

                                  24   legal standard, alleged specific facts about infringement, and presented evidence of confusion

                                  25   among likely ordinary observers. Rule 8 requires no more for a design infringement claim. See

                                  26   Hall, 705 F.3d at 1364.

                                  27          In support of dismissal, Tesla simply invites the Court to eyeball the visual comparisons in

                                  28   the TAC, and conclude that they are “plainly dissimilar,” and so not infringing. See Dkt. No. 109
                                                                                         3
                                           Case 3:18-cv-07460-JD Document 127 Filed 09/09/20 Page 4 of 4




                                   1   at 4. After careful inspection, the Court cannot say that design elements depicted in the TAC are

                                   2   sufficiently dissimilar to warrant dismissal as a matter of law. In addition, as the Court stated in

                                   3   another design patent dispute, design infringement is primarily a question of fact. Kenu, Inc., v.

                                   4   Belkin International, Inc. No. 15-cv-01429-JD, 2018 WL 2445318 at *3 (N.D. Cal. May 31, 2018)

                                   5   (quoting Richardson, 597 F.3d at 1295). While that holding was in the context of a summary

                                   6   judgement motion, the principle that design infringement “is a quintessential fact question,” id.,

                                   7   applies equally to a motion to dismiss. To be sure, there may be circumstances where a complaint

                                   8   shows on its face that an accused article is so dissimilar to the patented design that dismissal under

                                   9   Rule 12(b)(6) would be appropriate. This is not such a case. Whether Nikola will be able to prove

                                  10   up its claims at trial, or in other dispositive proceeding, is a question for another time.

                                  11                                             CONCLUSION
                                  12          The motion to dismiss is denied. A case management conference is set for October 29,
Northern District of California
 United States District Court




                                  13   2020. A joint case management conference statement is due by October 22, 2020.

                                  14          IT IS SO ORDERED.

                                  15   Dated: September 9, 2020

                                  16

                                  17
                                                                                                      JAMES DONATO
                                  18                                                                  United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          4
